DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered. 
			                  Status of the Application
2.	Acknowledgement is made of the amendment received on 8/1/2022. Claims 1-11 & 13-15 are pending in this application. Claim 12 is canceled. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an insulating layer” (claims 14-15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 3, 4, 7, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The currently amended claims cite “an insulating layer disposed within the substrate…”, “intermediate circuitry protruding into the substrate…” & “detection circuitry configured to detect…” all of the features were not together disclosed, within a single embodiment, in the original filling. 
	Note: Figs. 3-6, 3rd-4th embodiments, only show and discuss intermediate circuity and detection circuitry. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 1, 14 & 15 cite “a protected circuit disposed on the first surface of the substrate” & “an insulating layer disposed within the substrate…configured to electrically insulating the protected circuit” are not clear. First, it is not clear from which layers or components the protected circuit are insulated from. Second, in view of Fig. 2, insulating layer 20 within Si substrate 10 spaced apart from protected circuit 8 which is directly formed on surface of the Si substrate 10. Later features/components also formed on the substrate 10. It is unclear how the insulating layer electrically insulates the protected circuit. Third, the claimed insulating layer and its function appear not to be consistent with the disclosure. In page 6, 2nd par. citing “The insulating layer 20 is configured to electrically insulate structures in the integrated circuit device 19”. 
Claim 2 cites “such that removal of the protective layer causes physical damage to the protected circuit” is not clear, because it is not consistent with the disclosure. In abstract & page 2, 3rd par. cite “such that removal of the protective layer causes physical damage that disables the protected circuit” instead. 
Claim 3 cites “intermediate circuitry protruding into the substrate between the protective layer and the protected circuit” is not clear. Because, reading into claim 1, it is unclear a relationship between the intermediate circuitry and the insulating layer which also formed within the substrate. Further claim 3 cites “the physical damage to the protected circuit is physical damage to the intermediate circuit” is not clear, because it is not consistent with the disclosure. In abstract & page 2, 4th par cite “the physical damage that disables the protected circuit is physical damage to the intermediate circuitry” instead. 
Claim 15 cites “intermediate circuitry protruding into the substrate…” & “an insulating layer disclosed within the substrate” are not clear, because the claim does not clearly specify any relationship between these two features. 
For best understand and examination purpose, the above claimed features will best considered based on Figures, the disclosure and/or any applicable prior arts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-8, 11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisart et al. (US 2012/0320477). 
	Re claims 1 & 8, Lisart teaches, Figs. 2A-3, [0033, 0034, 0043-0046, 0048], an integrated circuit device comprising:
-a substrate (3A) having a first surface and a second surface opposite the first surface;
-a protected circuit (9) disposed on the first surface of the substrate (3A); 
-a protective layer (23) disposed within the substrate (3), between the first surface and the second surface, and configured to protect the protected circuit (9) by absorbing laser radiation (laser beam) targeted at the protected circuit (9) through the substrate (3) (for the intended use and characteristic of 23), the protective layer (23) being continuous over an entirety of the substrate (3A), wherein the protective layer (23) comprises a doped semiconductor (N type), and
	-an insulating layer (25, 27) disposed within the substrate (3A), between the first surface and the protective layer (23) (in vertical line), and configured to electrically insulate the protected circuit (9).

    PNG
    media_image1.png
    283
    601
    media_image1.png
    Greyscale


	Re claim 2, Lisart teaches the protective layer (23) is disposed (within substrate) such that removal of the protective layer cause physical damage (e.g. destroy confidential/criticial data) to the protective circuit (9) [0049, 0056]. 
	Re claim 3, Lisart teaches intermediate circuitry (5, 9D and/or 29) protruding into the substrate (3A) between the protective layer (23) and the protected circuit (9) (in vertical line), wherein the physical damage to the protected circuit (9) is physical damage to the intermediate circuitry. 
	Re claims 4 & 5, Lisart teaches detection circuitry (NPN bipolar transistor, 29 and/or 33) configured to detect (for the intended use) a change in an electrical property of the integrated circuit device (capacitance variation) indicative of removal of the protective layer (23), and, in response to detecting the change in the electrical property, cause the protected circuit (9) to be disabled; wherein the electrical property is capacitance [00039, 0056].
	Re claim 6, Lisart teaches the detection circuitry comprises a DRAM cell or a bipolar transistor (NPN bipolar transistor) [0039]. 
	Re claim 7, Lisart teaches intermediate detection circuitry (5, 9D and/or 29) protruding into the substrate betweenthe the protective layer (23) and the protected circuit (9) (in vertical line). 
	Re claim 11, Lisart teaches the laser radiation is infra-red radiation (for the intended use). 
Re claim 14, Lisart teaches, Figs. 2A-3, [0033, 0034, 0043-0046, 0049, 0056], an integrated circuit device comprising:
-a protected circuit (9) on a substrate (3A);
-material (23) within the substrate (3A) configured to protect (for the intended use and characteristic of 23) the protected circuit (9) by absorbing laser radiation (laser beam) targeted at the protected circuit (9) through the substrate, the material being continuous over an entirety of the substrate (3A); 
-detection circuitry (29 and/or 33) configured to detect (for the intended used) a change in an electrical property of the device (capacitance variation) indicative of removal of the material from the substrate (3A), and, in response to detecting the change in the electrical property, cause the protected circuit to be disabled; and
-an insulating layer (25, 27) disposed within the substrate (3A), between the material (23) and protected circuit (9), and configured to electrically insulate the protected circuit (9).
Re claim 15, Lisart teaches, Figs. 2A-3, [0033, 0034, 0043-0046, 0049, 0056], an integrated circuit device comprising:
-a protected circuit (9) on a substrate (3A);
-material (23) within the substrate configured to protect (for the intended use and characteristic of 23) the protected circuit (9) by absorbing laser radiation (laser beam) targeted at the protected circuit through the substrate, the material being continuous over an entirety of the substrate; 
-intermediate circuitry (5, 9D and/or 29) protruding into the substrate (3A), the device being configured such that removal of the material from the substrate causes physical damage that disables the protected circuit (9), and
-an insulating layer (25, 27) disposed within the substrate (3A), between the material (23) and protected circuit (9), and configured to electrically insulate the protected circuit (9), 
wherein the physical damage that disables the protected circuit (9) is physical damage to the intermediate circuitry (5, 9D and/or 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisart in view of Cade (US 4,534,804).
The teachings of Lisart have been discussed above. 
Re claims 9 & 10, Lisart does not explicitly teach the doped semiconductor has a dopant concentration of 1019 cm-3, 1020 cm-3, 5x1020 cm-3 or 1021 cm-3 and the protective layer has the transmittance of the laser radiation that is less than or equal to one of 40 %, 20 %, 15 %, 10 %, 5 %, or 2 %.
 	Cade teaches “The dividing line between "heavily" doped and "lightly" doped is 3x1018 atoms of dopant per cubic centimeter” (col. 3, lines 50-51).
As taught by Cade, one of ordinary skill in the art would utilize/modify the above teaching to obtain the doped semiconductor has a dopant concentration of 1019 cm-3, 1020 cm-3, 5x1020 cm-3 or 1021 cm-3 & to obtain the transmittance of the laser radiation that is less than or equal to one of 40 %, 20 %, 15 %, 10 %, 5 %, or 2 % as claimed, because dopant concentration/transmittance of laser radiation of a semiconductor layer depended on many variable parameters such as thickness, material, desired device requirement, dopant, surrounding layers, temperature, pressure, etc., and are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited concentration/transmittance through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Cade in combination Lisart due to above reason. 
Re claim 11, in combination cited above, Cade teaches the laser radiation is infra-red radiation (col. 3, 2nd par.) (as an alternative). 
Re claim 13, in combination cited above, Cade teaches the protective layer has a transmittance of laser radiation that is less than a transmittance of laser radiation in the substrate (abstract, col. 1, lines 45-52 & last par.). 
Response to Arguments
8.         Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	The claims are amended with newly added features, hence interpretation/consideration of Lisart and Cade are also changed to meet the currently amended claims. In view of Fig. 2B, under BRI, insulating film 27 within substrate and between first surface of the substrate and protective layer 23 in a straight vertical line. 
	Details are discussed above. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        9/1/22